Case 19-00880-JDP          Doc 84     Filed 07/02/21 Entered 07/02/21 16:41:59            Desc Main
                                      Document     Page 1 of 7



Kirk J. Houston, ISB #9055
SMITH + MALEK, PLLC
101 S Capitol Blvd, Ste. 930
Boise, Idaho 83702
P.      (208) 473-7009
F.      (208) 473-7661
E.      kirk.houston@smithmalek.com

Attorneys for Chapter 7 Trustee


                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF IDAHO

In re:                                               )     CASE NO. 19-00880-JDP
                                                     )     Chapter 7
                                                     )
HAWKES, RYAN WILLIAM
                                                     )     MOTION FOR AN ORDER OF
HAWKES, SUZANN MARGARET                              )     EXAMINATION DUCES TECUM
                                                     )     OF RYAN HAWKES PURSUANT
         Debtors.                                    )     TO RULE 2004 OF THE FEDERAL
                                                     )     RULES OF BANKRUPTCY
                                                     )     PROCEDURE
                                                     )

         Notice of Motion for Motion For an Order of Examination Duces Tecum
         of Curtis Grieve Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
         Procedure and Opportunity to Object and for a Hearing

         No Objection. The Court may consider this request for an order without
         further notice or hearing unless a party in interest files an objection within
         14 days of the date of service of this notice. If an objection is not filed
         within the time permitted, the Court may consider that there is no
         opposition to the granting of the requested relief and may grant the relief
         without further notice or hearing.

         Objection. Any objection shall set out the legal and/or factual basis for the
         objection. A copy of the objection shall be served on the movant.

         Hearing on Objection. The objecting party shall also contact the Court's
         calendar clerk to schedule a hearing on the objection and file a separate
         notice of hearing.




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 1
Case 19-00880-JDP          Doc 84   Filed 07/02/21 Entered 07/02/21 16:41:59         Desc Main
                                    Document     Page 2 of 7



       The Trustee, J. Ford Elsaesser (“Elsaesser” or “Trustee”), by and through his counsel of

record, Kirk J. Houston of the firm of Smith + Malek, PLLC, respectfully requests the Court

order an examination of Ryan Hawkes (“Hawkes”) pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure.

       1.      On July 31, 2019, Ryan Hawkes and Suzann Hawkes (“Mr. Hawkes” and “Mrs.

Hawkes,” or collectively “Debtors”) filed a voluntary petition for protection under Chapter 7 of

the Bankruptcy Code. See Dkt. 1 (Petition). Noah Hillen was initially appointed as the Chapter 7

Trustee. Elsaesser was appointed Chapter 7 Trustee on August 31, 2020 following Mr. Hillen’s

appointment to the bench. See Dkt 66 (Appointment of Successor Trustee).

       2.      Among the assets listed on Schedule A/B of the Petition is a single-family home

with a street address of 1450 E Covey Run Court, Eagle, Idaho 83616 (“Eagle Residence”),

which is described as community property. Petition, at Schedule A/B.

       3.      Schedule D of the Petition indicates that the Eagle Residence is collateral for

loans made by Bank of America, DA Capital Investments LLC (“DA Capital”), and U.S. Bank.

Petition, at Schedule D.

       4.      Specifically, the Eagle Residence may be encumbered by a deed of trust dated

May 25, 2017 in favor of DA Capital (“Deed of Trust”). The Deed of Trust appears to have been

signed by Mr. Hawkes and Mrs. Hawkes in their individual capacities, whose signatures were

purportedly notarized by Curtis Grieve. Trustee desires to question Ryan Hawkes regarding this

transaction through a Rule 2004 examination and others that may affect DA Capital’s collateral

interest in the Eagle Residence.




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 2
Case 19-00880-JDP        Doc 84    Filed 07/02/21 Entered 07/02/21 16:41:59           Desc Main
                                   Document     Page 3 of 7



       5.      Trustee requests that Mr. Hawkes be available to testify to those matters set forth

above (and other matters that may arise in the context of the Rule 2004 exam) in the manner

provided by Rule 7030 of the Federal Rules of Bankruptcy Procedure.

       WHEREFORE, Trustee requests that this Court order Ryan Hawkes to appear for

examination by Trustee’s counsel, pursuant to Rule 2004 of the Federal Rules of Bankruptcy

Procedure. Oath will be administered to Ryan Hawkes by a notary public and testimony will be

transcribed by a licensed court reporter at the offices of Smith + Malek, PLLC, 101 S Capitol

Blvd, Ste. 930, Boise, Idaho 83702 on the 21st day of July, 2021 at 9:00 AM (or at some other

mutually agreeable time and place) and continuing from day to day until completed. Trustee

further requests that this Court order Curtis Grieve to produce the documents described on

Exhibit A, attached hereto, which are in his possession for inspection and copying at said

location on or before the 18th day of July, 2021.

       DATED this 2nd day of July, 2021.

                                                    SMITH + MALEK, PLLC




                                                    By:
                                                    Kirk J. Houston
                                                    Attorneys for Trustee




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 3
Case 19-00880-JDP      Doc 84    Filed 07/02/21 Entered 07/02/21 16:41:59          Desc Main
                                 Document     Page 4 of 7



The name, address, email address, and telephone number of the attorney representing Trustee J.
Ford Elsaesser, who issues or requests this subpoena, is:

Kirk J. Houston
SMITH + MALEK, PLLC
101 S. Capitol Blvd, Ste. 930
Boise, Idaho 83702
Telephone:     (208) 473-7009
kirk.houston@smithmalek.com




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 4
Case 19-00880-JDP       Doc 84    Filed 07/02/21 Entered 07/02/21 16:41:59            Desc Main
                                  Document     Page 5 of 7



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of July, 2020, I served the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

        Holly Roark                                    EMAIL:
        Roark Law Offices                               holly@roarklawboise.com
        950 Bannock Street, Ste. 1100
        Boise, Idaho 83702
          Attorney for Debtors

        Noah G. Hillen                                 EMAIL:
        P.O. Box 6538                                   ngh@hillenlaw.com
        Boise, Idaho 83707
          Chapter 7 Trustee

        U.S. Trustee                                   EMAIL:
        Washington Group Central Plaza                  ustp.region18.bs.ecf@usdoj.com
        720 Park Blvd., Ste. 220
        Boise, Idaho 83712




        Laura Burri                                    EMAIL:
        Morrow & Fischer, PLLC                         lburri@morrowfischer.com
        332 N Broadmore Way, Ste 102
        Nampa, Idaho 83687




                                                    _/s/_____________________
                                                    Kirk J. Houston
                                                    for SMITH + MALEK, PLLC




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 5
Case 19-00880-JDP       Doc 84    Filed 07/02/21 Entered 07/02/21 16:41:59           Desc Main
                                  Document     Page 6 of 7




                                         EXHIBIT A

          To Motion for an Order of Examination Duces Tecum of Curtis Grieve
           Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure

       Please produce, no later than three days prior to the Rule 2004 Examination referenced in
the Motion, the following documents:

           1. Calendars, logs, diaries, journals (whether physical, electronic, or stored on any
              electronic devices), and posts to social media reflecting any meetings or
              appointments you attended, or were scheduled to attend, from May 18, 2017 to
              June 1, 2017.
           2. Any and all written correspondence sent or received by you between January 1,
              2017 and December 31, 2017 concerning any loans made by Dougals Brasher or
              DA Capital Investments, LLC to any of: Ryan Hawkes, Suzann Hawkes, C.A.R.S.
              Enterprises, Inc.
           3. Any and all written correspondence sent or received by you concerning that
              certain Deed of Trust, Assignment of Lease and Rents, Security Agreement, and
              Fixture Filing dated May 25, 2017, a true and copy of which is attached hereto as
              Schedule 3 for your reference.




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 6
Case 19-00880-JDP   Doc 84   Filed 07/02/21 Entered 07/02/21 16:41:59   Desc Main
                             Document     Page 7 of 7



                              Schedule 3 to Exhibit A

                                   See Attached




MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF RYAN HAWKES PURSUANT
TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 7
